                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA

 In re:
 James Madison Montgomery,                            Case No:       16-11666
                                                      Chapter:       13
          Debtor(s).                                                                                       C
                                                                                    h
                                                                                    a
             MOTION TO APPROVE COMPROMISE AND SETTLEMENT                            p
       COMES NOW Anthony B. Bush, Counsel for Debtor, James Madison Montgomery, in
                                                                                    t
                                                                                    e
adversary proceeding 18-01065 (“Adversary Proceeding”), and respectfully moves this r
                                                                                    :
Honorable Court to approve the compromise and settlement of Debtor’s claims against Creditor,
                                                                                                       _
Nationstar Mortgage, LLC, dba Mr. Cooper (“Creditor”). In support of said motion, Debtor
                                                                                                       _
states as follows:                                                                                     _
                                                                                                       _
1.       On 09/12/2016, Debtor filed a Voluntary Petition under Chapter 13, Title 11, of the

         United States Code, more specifically identified by case number 16-11666 (“Bankruptcy

         Case”).

2.       On 03/29/2018, Debtor initiated the Adversary Proceeding against Creditor alleging

         violations of one or more of the provisions of 11 U.S.C. § 362(a) and/or of 15 U.S.C. §

         1692, et seq.

3.       To avoid the costs and uncertainty of further litigation, Debtor and Creditor (hereinafter,

         “the Parties”) have negotiated in good faith and reached an agreement and compromise of

         Debtor’s claims against Creditor.

4.       The terms of the Parties’ agreement have been or will be memorialized in a written

         document. Without limiting such terms, the Parties’ agreement includes payment to

         Debtor in the amount of $5,000.00, plus an agreement that the mortgage loan account


                                                  1

     Case 16-11666       Doc 85   Filed 05/01/19 Entered 05/01/19 12:03:31             Desc Main
                                    Document     Page 1 of 3
         remains in bankruptcy status and protected by the automatic stay, in exchange for a

         dismissal, with prejudice, of all Debtor’s claims against Creditor.

5.       Accordingly, Debtor respectfully seeks this Honorable Court’s approval of the

         compromise and settlement which constitutes, inter alia, a full and final compromise and

         settlement of Debtor’s claims against Creditor.

6.       Debtor proposes to disburse the settlement proceeds of $5,000.00 as follows:

         a.      Chapter 13 Trustee:                   $0.00 1;

         b.      Attorney’s Fees & Expenses:           $2,500.00 2; and

         c.      Debtor:                               $2,500.00 3.

7.       The undersigned counsel understands that he must make application to this Honorable

         Court for the approval of attorney fees and expenses incurred in prosecuting the

         Adversary Proceeding.

         WHEREFORE, Debtor respectfully requests that this Honorable Court enter an Order

granting this Motion to Approve Compromise and Settlement.

         RESPECTFULLY SUBMITTED on May 1, 2019.

                                                              /s/ Anthony B. Bush
                                                              Anthony Brian Bush, Esq.
OF COUNSEL:
Anthony B. Bush, Esq.
THE BUSH LAW FIRM, LLC
Counsel for Debtor / Plaintiff

1    This figure represents the non-exempt amount of the settlement proceeds.
2  This figure is contingent upon an Order granting the Application for Attorney Fees and
Expenses that has been or will be filed. Further, as used herein, attorney fees represent the fees
as stated within the Application for Employment of Professional Person for a Specific Purpose
filed and approved by Order of this Court.
3   This figure represents the exempt amount of the settlement proceeds.


                                                  2

     Case 16-11666      Doc 85    Filed 05/01/19 Entered 05/01/19 12:03:31            Desc Main
                                    Document     Page 2 of 3
Parliament Place Professional Center
3198 Parliament Circle 302
Phone:        (334) 263-7733
Facsimile:    (334) 832-4390
Email: anthonybbush@yahoo.com
       abush@bushlegalfirm.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that, on this the 1st day of May 2019, I served a true and correct copy of
the foregoing document as follows:
By CM/ECF:
                        Bankruptcy Counsel;
                        Sabrina L. McKinney, Chapter 13 Standing Trustee;
                        Teresa R. Jacobs, Bankruptcy Administrator; and
                        All Other Parties of Record.
By fax or email:        N/A
By first class mail, postage prepaid and properly addressed: N/A

                                                              /s/ Anthony B. Bush
                                                              Of Counsel




                                                  3

  Case 16-11666       Doc 85     Filed 05/01/19 Entered 05/01/19 12:03:31             Desc Main
                                   Document     Page 3 of 3
